DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The present invention relates to an image processing device comprising a main system-on-a-chip (SoC), a performance-enhancing SoC, and an external circuit for transmitting image data between the first SoC and the second SoC.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Rha et al (US 2013/0169655 A1) discloses an image processing device comprising circuit chips (fig. 2, illustrating block diagram of electronic system comprising a ‘first SoC’ 100, and a ‘second SoC’ 400; [0015], display apparatus comprising image processing units, ), a first external circuit, and a second external circuit, each of the circuit chips being a system on a chip (SoC), and the circuit chips being configured to cooperate and including a first SoC and a second SoC (Rha: fig. 2,  illustrating ‘electronic system’ 1000 comprising ‘first connection circuit’ 200 (first external circuit), ‘second connection circuit’ 500 (second external circuit), ‘first SoC’ 100, and ‘second SoC’; [0057-0058], bidirectional transmission of data between SoCs, [0047], first SoC and second SoC may operate as one SoC (implies cooperation); note, bidirectional connection between Rha’s ‘first connection circuit’ 200 and ‘second connection circuit’ 500 is interpreted as circuit chips configured to cooperate), wherein: the first SoC includes: a first processor cooperation area including: a first processor; and a first transceiver (Rha: fig. 1, ‘CPU’ 11, ‘GPU’ 12 (processors), fig. 4, transceiver 210); and a first image circuit cooperation area including: a first functional block comprising a first image processing circuit configured to receive and process image data (Rha: [0050], “The first SOC 100 includes functional blocks needed to display an image on a display apparatus, for example, a TV or a monitor. The first functional block 110 may include a CPU 111, a GPU 112, a DSP 113, and peripherals 114” (implicitly includes an image processing circuit (e.g., DSP) configured to receive and process image data needed to display images on a TV monitor)), the first external circuit is set outside any of the first SoC and the second SoC; the second external circuit is set outside any of the first SoC and the second SoC (Rha: fig. 2, ‘first connection circuit’ 200 and ‘second connection circuit’ 500 external to both ‘SoC’ 100 and ‘SoC’ 400); the second SoC includes: a second processor cooperation area including: a second transceiver (Rha: fig. 4, transceiver 510); and a second processor (fig. 1, ‘CPU’ 11, ‘GPU’ 12 (processors), fig. 3, ‘upgraded CPU’ 211, ‘upgraded GPU’ 412 (processors)), wherein the second processor is configured to cooperate with the first processor through the second transceiver, the second external circuit, and the first transceiver (Rha: fig. 2, ‘second SoC’ 400 ↔ ‘second connection unit’ 500 ↔ ‘first connection unit’ 200 ↔ … ↔ ‘first functional block’ 110 (bidirectional nature of data path is interpreted as processors configured to ‘cooperate’ with each other), fig. 7, ‘connect first SoC including first functional block … with second SoC including third functional block’); and a second image circuit cooperation area including: a receiver configured to receive image data via the first external circuit (Rha: fig. 2, ‘second SoC’ 400 (comprises second image circuit cooperation area) ↔ … ↔ ‘first connection unit’ 200); and a second image processing circuit coupled to the receiver, and configured to receive and process a second output part of the output image data (Rha: fig. 4, ‘CPU’ 411 and/or ‘GPU’ 12 (interpreted as image processing circuits) coupled with ‘Rx’ circuit 513 (implicitly configured to receive and process image data)); while
Kuroki D. (US 2015/0070384 A1) teaches a first chip includes a data splitter configured to divide input image data into multiple input parts including a first input part and a second input part (Kuroki: fig. 1, ‘graphic division unit’ 110 (image splitter); [0010], “An image processing apparatus controlling generation of image data includes a division unit configured to divide image data to be output into a plurality of divided regions”, [0021], “In the image processing system according to the first exemplary embodiment, high-definition image data is divided into two regions of image data ( divided image data), and image processing of the divided regions of image data is concurrently executed by two image processing chips”), and
Yonemoto et al (US 2015/0379675 A1), discloses a first image processing circuit coupled to the data splitter (Yonemoto: fig. 8, ‘image data dividing circuit’ 500 → ‘image processing circuit’ 13, and ).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “a transmitter coupled to the data splitter, and configured to receive the second input part via the external circuit, and a combination of the first output part and the second output part is characterized by an output image size and an output frame rate, the output image size and the output frame rate jointly determine a data amount per unit of time, and the data amount per unit of time exceeds a processing capability of the first image processing circuit per unit of time and exceeds a processing capability of the second image processing circuit per unit of time”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Song Y.-B. (US 2017/0124678 A1; first image processing unit may be implemented as a system on a chip (SoC), and a second image processing units may be implemented as a SoC, where the first SoC processes image data before sending the image data to the second SoC for further processing – see figs. 1 and 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611